

115 HR 2945 IH: Congressional Personal Safety Act
U.S. House of Representatives
2017-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2945IN THE HOUSE OF REPRESENTATIVESJune 20, 2017Mr. Jody B. Hice of Georgia introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo grant Members of Congress the right to carry a firearm anywhere in the United States, except in the United States Capitol. 
1.Short titleThis Act may be cited as the Congressional Personal Safety Act. 2.Right of Member of Congress to carry a firearm anywhere in the United States, except in the United States Capitol (a)In generalChapter 44 of title 18, United States Code, is amended by inserting after section 926C the following: 
 
926D.Carrying of firearms by Members of Congress 
(a)A Member of Congress who is carrying the identification required by subsection (b) and who is not otherwise prohibited by this chapter from transporting, shipping, or receiving a firearm may carry a firearm for any lawful purpose— (1)in any State, notwithstanding any law, rule, or regulation of the State or any political subdivision thereof; and 
(2)in the Capitol Buildings (as described in section 5101 of title 40, United States Code) other than the United States Capitol, and on the United States Capitol Grounds (as described in section 5102 of such title), notwithstanding section 5104(e)(1) of such title.  (b)The identification required by this subsection is the photographic identification issued by a House of the Congress that identifies the person photographed as a Member of that House.  
(c)In this section, the term Member of Congress means a Senator or a Representative in, or Delegate or Resident Commissioner to, the Congress.. (b)Clerical amendmentThe table of sections for such chapter is amended by inserting after the item relating to section 926C the following: 
 
 
926D. Carrying of firearms by Member of Congress.. 
